                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

AMETHYST NICOLE WHITE,                                )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 3:17-CV-464-TRM-DCP
                                                      )
                                                      )
NANCY A.BERRYHILL,                                    )
Commissioner of Social Security,                      )
                                                      )
               Defendant.                             )

                                  ORDER TO SHOW CAUSE

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       On July 16, 2018, the Court entered an Order [Doc. 16], setting forth a briefing schedule

in this matter. Plaintiff was ordered to file a dispositive motion and brief in support within forty-

five (45) days of the Court’s Order. Plaintiff subsequently failed to file any pleading in this case,

although she filed a notice of her change of address on September 29, 2018. [Doc. 17]. On June

14, 2019, the Court ordered Plaintiff to show cause on or before June 28, 2019 why her case should

not be dismissed for the failure to prosecute. [Doc. 18]. Plaintiff filed a Response on June 28,

2019 [Doc. 19] stating multiple reasons for why she had not filed her dispositive motion, including

several deaths in her family.

       Based upon Plaintiff’s status as a pro se litigant and her lack of familiarity with the process

of appealing a denial of Social Security benefits, the Court finds that the Plaintiff has shown good

cause for her failure to abide by the briefing schedule in this case. Therefore, Plaintiff is hereby

ORDERED to file her dispositive motion within thirty (30) days of the entry of the Court’s order.

While the Court is mindful of Plaintiff’s pro se status, the Court also observes that “the lenient
treatment generally accorded to pro se litigants has limits.” Pilgrim v. Littlefield, 92 F.3d 413, 416

(6th Cir. 1996) (citing Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991)). For instance, if “a pro

se litigant fails to comply with an easily understood court-imposed deadline, there is no basis for

treating that party more generously than a represented litigant.” Id. The Court directs Plaintiff

that her failure to meet this extended deadline may result in the dismissal of her case pursuant to

Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.

                                               ENTER:



                                               _____________________________
                                               Debra C. Poplin
                                               United States Magistrate Judge
